Title: From George Washington to John Didsbury, 10 August 1764
From: Washington, George
To: Didsbury, John

 

Sir,
[Mount Vernon] 10th Augt 1764.

Please to forward the Shoes &ca as required below, and Robert Cary Esqr. & Co. will pay the costs which are to be placed in distinct Bills as there directed.


4 pr bla: Callimanca pumps
}
for Mrs Washington


1 pr bla: & 1 pr white Satten Do


Note, those sent last year were too narrow over the Instep, & rather too short—a small size larger will do.


1 pr dble Campaigners
}
for G. Washington


1 pr dble Channel Pumps


1 pr Nett Shoe Boots pr Measure—with two pr boot straps & 2 pr Spur L[eathe]rs


Note the above Shoes &ca to be chargd to G. W——n.


For Master Custis—11 Years old & to be chargd to him



   
      
         4 pr Pumps &
         his foot at present is 8 Inchs long.
      
      
         4 pr Shoes
      
   




2 pr of Shoes for his Servt 16 Yrs old & large.



For Miss Custis—9 years old




8 pair black Callimanca pumps




her foot at present is 7½ Inchs long.




For Mrs Dandridge




4 pr bla: Callimanca Pumps pr measure inclosed.




The Shoes which you sent for my own wear last that were of a very good size & needs no alteration in yr respt. I am Sir Yr Very Hble Servt

Go: Washington

